EXHIBIT 10.20
 
AMENDMENT NUMBER TWO
TO THE
HENRY SCHEIN, INC.
DEFERRED COMPENSATION PLAN
EFFECTIVE AS OF JANUARY 1, 2011




WHEREAS, Henry Schein, Inc. (the “Company”) maintains the Henry Schein, Inc.
Deferred Compensation Plan, effective as of January 1, 2011, as amended (the
“Plan”);
 
WHEREAS, pursuant to Section 8.2 of the Plan, the Compensation Committee of the
Board of Directors of Henry Schein, Inc. (the “Committee”) is authorized to
amend the Plan; and
 
WHEREAS, the Committee wishes to amend the Plan to allow the Committee as well
as the Board to approve Associated Companies as participating employers under
the Plan.
 
NOW, THEREFORE, the Plan is hereby amended effective as of January 1, 2011 as
follows:
 
1.
Section 2.19 of the Plan is hereby amended in its entirety to read as follows:
 
 
“‘Employer’ means the Company and any Associated Company which is approved as a
participating employer hereunder by the Board or the Committee.”



IN WITNESS WHEREOF, this amendment has been executed this 10th day of May, 2013.
 
 
HENRY SCHEIN, INC.

 

 
By: /s/ Michael S. Ettinger
 
Title:   Senior Vice President and General Counsel




